Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an amendment filed on 8/01/2022.
2.    Claims 1-20 are pending; wherein claims 3, 11, and 16 are amended.
Response
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
A. The examiner respectfully submits that cited prior art already disclose steps that applicant claims as their own intellectual property: Claim 1’s limitations are met by cited prior art.
Claim 1: is directed to a method to optimize power consumption for a ship (see Ricci, col. 11 lines 10-23), comprising claimed limitations:
- measuring current ship speed and fuel consumption (see Ricci col.14 lines 13-41); 
- calculating projected fuel consumption based on a different speed (e.g., using a different speed, not necessary during a voyage because this is merely an estimation (as applicant’s claim 16), see Ricci, col. 14 lines 18-34).;
- displaying the projected fuel consumption and different vessel speed associated with the projected fuel consumption (see Ricci col. 5 line 43-46 and Fig. 13 ref. 1312; and
- enabling an operator to selectively cause the ship to change the current speed to the different speed (i.e., “it may sometimes be clever to increase or reduce speed in order to avoid bad weather or catch the tide” see Dokken para. [0009]) (i.e., display “energy output sensor” for selection, advising operator to act/select see Ricci col. 14 lines 18-34] merely a routine expected result. or a familiar expected result to make a better/more efficient selection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci with Dokken’s suggestion to select a better vessel speed associating to current conditions for a common expectation: reducing a total cost of shipping in term of fuel usages.
The examiner respectfully points out where applicant’s limitations are taught by prior art as above indications to reject claimed steps in pending method claim 1 since there is no amendment for claim 1.
B. Reference to pending claim 11: applicant adds a phrase “to arrive at the destination location by the arrive time” as this claim explains: a time is received (e.g., an input parameter about  arrival time”) – this has been suggested in cited art.
	Applicant claims a processor configured to:
 receive a time by which the cargo to be transported by the marine vessel is to arrive at the destination location (a status/arrival time inputting by a user; a communication logs of timestamps at destinations – see Ricci, col. 38 lines 11-23).
Ricci does not expressly disclose claimed “an arrival time” as claimed; however, Alston also suggests a length of travel time: see Alston para. [0033]; it is clear that an arrival time is equal to adding a starting time/(a received input) and a trip time together – therefore, cited art sufficiently suggest this term’s meaning);
C.  Reference to pending claim 16:  The examiner respectfully shows sufficient evidences from cited reference to reject the following claimed features:
 receive a time by which the cargo to be transported by the marine vessel is to arrive at the destination location (a status/arrival time inputting by a user; a communication logs of timestamps at destinations – see Ricci, col. 38 lines 11-23), 
Ricci does not expressly disclose claimed “an arrival time” as claimed; however, Alston also suggests a length of travel time: see Alston para. [0033]; it is clear that an arrival time is equal to adding a starting time/(a received input) and a trip time together – therefore, cited art sufficiently suggest this term’s meaning);
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US Pat. 10,020,995 B2) (hereinafter “Ricci”) in view of Sverre Dokken et al. (EP 3 633 318 A1) (hereinafter “Dokken”).
A. Per claim 1: Ricci suggests a method of optimizing fuel consumption of a marine vessel (see Ricci, col. 11 lines 10-23), said method comprising: 
- measuring operational parameters of the marine vessel (for instance, “...is applied in a vehicle other than a wheeled or tracked vehicle. For example, the application store can be implemented in an aircraft, boat, ship, and the like.” see Ricci col. 54 lines 22-25), the operational parameters including current parameters (i.e., “real time” see Ricci col. 3 lines 27-39) vessel speed and fuel consumption (see Ricci col.14 lines 13-41); 
- calculating projected fuel consumption based on a different vessel speed of the marine vessel than the current vessel speed (see Ricci, col. 14 lines 18-34).
Ricci does not sufficiently disclose about selecting a speed among several speeds; however, Dokken teaches this feature (Dokken selects a certain speed from a speed profile “Hence it may sometimes be clever to increase or reduce speed in order to avoid bad weather or catch the tide. The apparatus further comprises a processor configured to execute a route optimization algorithm based on the predetermined departure location, the predetermined destination location, and the at least one optimization constraint parameter in order to obtain the optimal route of the maritime ship” see Dokken para. [0009]).
- presenting/displaying the projected fuel consumption and different vessel speed associated with the projected fuel consumption (see Ricci col. 5 line 43-46 and Fig. 13 ref. 1312 or obvious for an estimation knowing distance & time – similar to estimating a vehicle’s speed); and 
- Ricci does not disclose about changing to a different vessel speed; however, Dokken suggests about enabling an operator to selectively cause the marine vessel to change the current vessel speed to the different vessel speed (i.e., “it may sometimes be clever to increase or reduce speed in order to avoid bad weather or catch the tide” see Dokken para. [0009]) (i.e., display “energy output sensor” for selection, advising operator to act/select see Ricci col. 14 lines 18-34] merely a routine expected result. or a familiar expected result to make a better/more efficient selection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci with Dokken’s suggestion to select a better vessel speed associating to current conditions for reducing a total cost of shipping in term of fuel usages.
B. Per claim 2: The rationales and references for above rejection of claim 1 are incorporated.
Ricci suggests this claimed feature since calculating a projected fuel consumption includes executing a computer simulation using available/simulated parameters (i.e., a calculation/test to have an estimation/result; see Ricci col. 20:57-67) that models the marine vessel and applies the different vessel speed to determine fuel consumption along a path to a destination location from a starting location.
C. Per claim 3: The rationales and references for above rejection of claim 1 are incorporated.
Ricci suggests to executing a simulation using current coordinates as the starting location. (i.e., “uses a GPS navigation device to acquire position data to locate the user on a road in the unit's map database” see Ricci col. 8 lines 3-12; and using real distances, see Ricci col. 23 lines 14-32).
D. Per claim 4: The rationales and references for above rejection of claim 3 are incorporated.
Ricci may perform a simulation with actual operational parameters of the marine vessel to calculate a projected fuel consumption (i.e., using real parameters to reflect a real-time, see Ricci col. 5 lines 43-46).
E. Per claims 5-6: The rationales and references for above rejection of claim 4 are incorporated. 
- Ricci uses environmental conditions (i.e., using a wind speed sensor, see Ricci col. 15 lines 10-20; using air conditioning if external temperature is warm – using a HVAC sensor – see Ricci col. 15 lines 10-29) to determine projected fuel consumption by an external resistance.
Ricci also uses environmental conditions along the path between a starting location and a destination location (using a GPS, and forecast conditions) to determine projected fuel consumption (i.e., using a trajectory for determination, see Ricci col. 15 lines 10-29).
F. Per claim 7: The rationales and references for above rejection of claim 1 are incorporated.
Ricci also performs an estimation for a fuel consumption using a machine learning software module (i.e., using artificial intelligence software, see Ricci col. 10 lines 6-13) that includes using past/historical data.
G. Per claim 8: The rationales and references for above rejection of claim 1 are incorporated.
Ricci also uses artificial intelligence software for a fuel usage estimation, see Ricci col. 10 lines 6-13) to identify vessel operational parameters (i.e., distance/speed. see Ricci col. 15 lines 10-28) or environmental conditions in determining a different vessel speed
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Dokken, further in view of Bertrand et al. (US Pat. 10921802 B2).
The rationales and references for above rejection of claim 1 are incorporated.
	Ricci does not clearly indicate a manually change of a vessel speed; however, Bertrand suggests that claimed idea: Bertrand uses an actuator to change a current vessel speed to a different vessel speed (implying in Bertrand col. 13 lines 41-45; col. 14 lines 36-64, and col. 15 lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, and Dokken with Bertrand’s suggestion to
change a vessel speed with an actuator to control that marine vessel fuel consumption according to a certain environment condition.
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Dokken, further in view of Steward (US Pat. 10393529 B2).
The rationales and references for above rejection of claim 1 are incorporated.
Ricci and Dokken do not teach a feature of automated speed selection that automatically causes the vessel to change speeds to a more fuel-efficient speed in response to determining that the calculated projected fuel consumption is lower than a current fuel consumption.
However, Steward suggests that claimed feature (an “auto-ranging” characteristic was performed, see Steward Fig. 4 when using Autopilot 495, Device 100 will perform an automated speed selection, and see Steward col. 6 lines 19-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, and Dokken with Steward’s suggestion to cross-reference in past historical data for selecting a matched speed accordingly.
7.	Claims 11-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricci et al. (US Pat. 10,020,995 B2) (hereinafter “Ricci”) in view of Alston (US Pub. 20100106350 A1)
A. Per independent claim 11: Ricci teaches a system for navigating a marine vessel, comprising: 
- a user interface (i.e., it is a very well-known input component/device, see Ricci Fig. 17 ref. 1700, Fig. 23 ref. 2316 implying of using a user I/F) to enable a user to enter a destination location on a waterway to which cargo on the marine vessel is to be delivered; 
- a processor in communication with thruster controllers configured to control thrusters on a vessel (implying in Ricci’s vehicle having a thruster controller, see Ricci col. 11 lines 10-23), to: 
receive the destination location from the user interface (merely inputting data by using a GPS, see Ricci col. 8 lines 3-12, and col. 12 lines 62-64);
 receive a time by which the cargo to be transported by the marine vessel is to arrive at the destination location (a status/arrival time inputting by a user; a communication logs of timestamps at destinations – see Ricci, col. 38 lines 11-23), 
Ricci does not expressly disclose claimed “an arrival time” as claimed; however, Alston also suggests a length of travel time: see Alston para. [0033]; it is clear that an arrival time is equal to adding a starting time/(a received input) and a trip time together – therefore, cited art sufficiently suggest this term’s meaning);
 compute navigation points via which the marine vessel is to travel to the destination location (i.e., using/selecting a trajectory for computing a travel distance, see Ricci, col. 15 lines 10-29); and cause said thruster controllers to generate thruster commands to cause the marine vessel to follow the computed navigation points – i.e., moving a vehicle from a starting point to a destination point with a thruster controller (see Ricci Fig.12, and col. 11 lines 10-23, and see also Alston, the abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, with Alston’s suggestion to indicate an arrival time of the vessel knowing a duration of travel time, and a status/info of starting a trip because this has been an expectation of a voyage.
B. Per dependent claim 12: The rationales and references for above rejection of claim 11 are incorporated.
Ricci suggests about receiving a plurality of measured environmental resistance/forces along a route (wind/waves/ocean currents (i.e., receiving environment data, (i.e., using a wind speed sensor, see Ricci col. 15 lines 10-20) between a location of the vessel and the destination location (e.g., rainy/snowy & windy: environmental data while/during traveling); and
compute/updated navigation points/trajectory as a function of the environmental forces  (see Ricci, col. 14 lines 18-34).
Motivation: a combination of Ricci and Alston to add addition related environment data to accurately estimate a travel time from a starting point to a destination point.
C. Per dependent claims 13-14: The rationales and references for above rejection of claim 12 are incorporated.
Alston suggests about computing a departure time that the vessel is to leave to ensure arrival “on time”/early based on a spending travel time (knowing a length of a trip time would take, see Alston, para [0033] “The desired length of time of travel, which may be used in conjunction with the fuel consumption, vessel position, and vessel speed sensors to adjust the speed of the propulsion motor in order to optimize the efficiency of the propulsion system.”).
D. Per dependent claim 15: The rationales and references for above rejection of claim 13 are incorporated.
It has been known that a departure time is an optimal departure time that minimizes fuel consumption (i.e., selecting a travel time having less/no traffic on its trajectory).  Alston also suggests this feature (i.e., “the desired length of time of travel ... conjunction with the fuel consumption, vessel position, and vessel speed sensors to adjust the speed of the propulsion motor in order to optimize the efficiency of the propulsion system.” see Alston, para [0033]).
8.	Claims 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricci in view of Alston, further in view of Macklis et al. (US Pat. 10909641 B2) (hereinafter “Macklis”).
A. Per dependent claim 16: The rationales and references for above rejection of claim 15 are incorporated.
Ricci, and Alston do not disclose about executing a simulation using wave heights & output fuel consumptions.
However, Macklis suggests this idea (see Macklis  Figs. 5, 10) (measured environmental condition/forces along a route between a current location of the vessel) and the destination location; and taking into account these additional conditions to estimate a fuel usage (see Macklis col. 11 line 62 through col.12 line 7).
Applicant inserts a phrase “to be generated”; it has been understood by one of skill in the art that output parameters of a simulation has been generated by a processor. (see Macklis, col. 3 lines 16-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ricci, and Alston with Macklis’s suggestion to use this information for simulation, and outputting projected fuel usage along the current route and an alternative route because this would project a trip’s parameters more accurate.
B. Per dependent claim 17: The rationales and references for above rejection of claim 11 are incorporated.
For a claimed limitation of “determine that an earliest arrival time is LATE after [the time that the cargo is to arrive at the destination location”]; the examiner position is Alston  already taking into account about “not being on-time” (- “REPORT UPDATE(S)”  see Ricci, Fig. 29 ref. 2912); and
generate a report indicative of the determined late arrival based on the determined arrival time (i.e., generating a status report/update, see Ricci, Fig. 29 ref. 2912).
C. Per dependent claim 18: The rationales and references for above rejection of claim 17 are incorporated.
Applicant claims a processor to automatically generate the report. Ricci discloses a feature of “REPORT UPDATE(S)”  see Ricci, Fig. 29 ref. 2912, and col. 52 lines 21-28) – because this claim requires structural limitations; then Ricci provides a processor for that capability.
D. Per dependent claim 19: The rationales and references for above rejection of claim 18 are incorporated.
Ricci also discloses to generate the report prior to (i.e. AFTER PLANNING/ESTIMATION) or during transport – such as “REPORT UPDATE(S)”  see Ricci, Fig. 29 ref. 2908 (i.e., sending a message near the end point of a trip - before turn OFF engine (see also Ricci, col. 21-28 - this claim requires structural limitations; then Ricci provides a processor for that capability.
E. Per dependent claim 20: The rationales and references for above rejection of claim 19 are incorporated.
Since Ricci uses a processor, this would automatically communicate the report (i.e., “communicate the report” means using that report for different purpose, even for late computing - see Ricci, col. 52 lines .29-31),  this claim requires a structural limitation: a report module 2056; then Ricci provides a processor, and a module 2056 for that claimed function.
Conclusion
9.	Claims 1-20 are still rejected.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10	The attached prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571) 272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662